Exhibit 10.1

UNITED CONTINENTAL HOLDINGS, INC.

PROFIT SHARING PLAN

General

Purpose. United Continental Holdings, Inc. (the “Company”) sponsors this United
Continental Holdings, Inc. Profit Sharing Plan (the “Plan”) for the benefit of
certain employees of United Air Lines, Inc., Continental Airlines, Inc., and
other participating Affiliates.

Collective Bargaining. As it relates to Qualified Employees who are in the class
or craft of employees covered by a collective bargaining agreement with the
Employer pursuant to which the Employer has agreed to provide such Qualified
Employees with participation in a profit sharing bonus plan, this Plan is
maintained pursuant to such agreement.

Cash Bonus Plan. The Plan is a cash bonus plan and is not intended to be (and
will be not construed and administered as) an employee benefit plan within the
meaning of ERISA. The Plan is intended to be a discretionary cash bonus plan and
payments under the Plan will not constitute a part of an employee’s regular rate
of pay for any purpose; provided, however, all Awards will be paid to Qualified
Employees in accordance with the terms of the Plan and the applicable collective
bargaining agreements. Except to the extent specifically provided under a
particular pension, insurance, profit sharing, retirement, welfare or other
employee benefit plan or arrangement maintained or contributed to by the Company
or an Affiliate, the payments to an employee under the Plan will not be treated
as “salary,” “wages,” or “cash compensation” to the employee for the purpose of
computing benefits to which the employee may be entitled under any such plan or
arrangement.

Effective Date. The Plan commenced on January 1, 2006 as the UAL Corporation
Success Sharing Program – Profit Sharing Plan and is hereby amended and restated
effective January 1, 2011.

Term. The provisions of the Plan shall continue indefinitely subject to
termination by the Company, or, as it relates to any Qualified Employees who are
in the class or craft of employees covered by a collective bargaining agreement
with the Employer pursuant to which the Employer has agreed to provide such
Qualified Employees with participation in a profit sharing bonus plan, subject
to termination pursuant to the terms of such collective bargaining agreement.

Definitions. Unless otherwise specified, the capitalized terms under the Plan
have the meanings given below:

Affiliate. “Affiliate” means any entity, corporate or otherwise, in which the
Company, directly or indirectly, owns or controls a greater than 80% interest.

 

UCH PSP

    January 1, 2011



--------------------------------------------------------------------------------

Annual Plan Threshold. “Annual Plan Threshold” means, as applicable, the amount
referenced in Section III.A or Appendix B which Pre-Tax Profit must exceed in
order to trigger the payment of Awards for an Award Year.

Award. “Award” means the dollar value of the award payable to a Qualified
Employee for an Award Year as determined under the Plan.

Award Year. “Award Year” means the Plan Year for which a profit sharing Award,
if any, is determined under the Plan.

Board. “Board” means the Board of Directors of the Company.

Bonus Pool. “Bonus Pool” means the aggregate amount available for distribution
as profit sharing Awards as determined under Section III.A, or, if applicable,
Appendix B.

Code. “Code” means the Internal Revenue Code of 1986, as amended (including,
when the context requires, all regulations, interpretations and rulings issued
thereunder).

Committee. “Committee” means the Compensation Committee of the Board or such
other committee appointed by the Board to exercise the powers and perform the
duties assigned to the Compensation Committee under this Plan.

Company. “Company” means United Continental Holdings, Inc.

Disability. “Disability” means the Qualified Employee has been determined to be
disabled under the Employer’s long-term disability plan in which such Qualified
Employee participates, under the union-sponsored long-term disability plan in
which such Qualified Employee participates, or by the Company pursuant to Plan
Rules.

Domestic Employee. “Domestic Employee” means any regular full-time or regular
part-time U.S. employee of an Employer, and also includes, with respect to an
applicable Participating Employee Group, (1) any internationally based flight
attendant covered by the collective bargaining agreement between United Air
Lines, Inc. and the Association of Flight Attendants, (2) any employee of
Continental Micronesia, Inc. based in Guam or the Commonwealth of the Northern
Mariana Islands, and (3) any employee designated by the Employer as an
expatriate.

Employer. “Employer” means United Air Lines, Inc., Continental Airlines, Inc.,
Continental Micronesia, Inc., Mileage Plus, Inc., and any other Affiliate which
is designated by the Company from time to time as participating in the Plan.

ERISA. “ERISA” means the Employee Retirement Income Security Act of 1974, as
from time to time amended, including any related regulations.

Furlough. “Furlough” means a Qualified Employee’s termination of employment with
the Employer in connection with which such Qualified Employee has reemployment
rights, or, in the case of a Qualified Employee who is in a class or craft of
employees covered by a collective bargaining agreement with the Employer
pursuant to which the

 

UCH PSP

  2   January 1, 2011



--------------------------------------------------------------------------------

Employer has agreed to provide such Qualified Employees with participation in a
profit sharing bonus plan, such other employment action as may be defined as a
“furlough” in the applicable collective bargaining agreement.

International Employee. “International Employee” means any regular full-time or
regular part-time employee of an Employer whose regular work is in a location
outside of the United States, but does not include, with respect to an
applicable Participating Employee Group, (1) any internationally based flight
attendant covered by the collective bargaining agreement between United Air
Lines, Inc. and AFA, (2) any employee of Continental Micronesia, Inc. based in
Guam or the Commonwealth of the Northern Mariana Islands, or (3) any employee
designated by the Company as an expatriate. In addition, any full-time or
regular part-time employee who is not classified by an Employer as a “U.S.
employee” shall be considered an International Employee.

Management and Administrative Employee Group. “Management and Administrative
Employee Group” means those Domestic Employees of the Employer (i) who are
classified by the Employer as management and administrative employees (on other
than a temporary reclassification basis), (ii) whose employment is for an
indefinite period, and (iii) who are employed in an Employer established job
classification not covered by a collective bargaining agreement.

Officer. “Officer” means (i) an “officer” of the Company as such term is defined
in Rule 16a-1(f) under the Securities Exchange Act of 1934, as amended (“Rule
16a-1(f)”), or (ii) a designated senior officer of the subsidiaries of the
Company, including any officer of United Air Lines, Inc. or Continental
Airlines, Inc. who is an “officer” of the Company under Rule 16a-1(f) or who
reports directly to the Chairman or the CEO.

Participating Employee Group. Each of the following is considered a
“Participating Employee Group”:

 

  1.

the Management and Administrative Employee Group;

 

  2.

each class or craft of U.S. employees who are not covered by a collective
bargaining agreement between an Employer and a union and who are not members of
the Management and Administrative Employee Group but who nevertheless generally
receive the same benefits as the Management and Administrative Employee Group;
and

 

  3. each class or craft of employees covered by a collective bargaining
agreement between an Employer and a union which expressly provides for coverage
under a profit sharing bonus plan such as the Plan,

but the following are excluded from such definition: (i) each class or craft of
employees covered by a collective bargaining agreement between an Employer and a
union which does not expressly provide for coverage under a profit sharing bonus
plan such as the Plan and (ii) International Employees.

 

UCH PSP

  3   January 1, 2011



--------------------------------------------------------------------------------

Plan. “Plan” means the United Continental Holdings, Inc. Profit Sharing Plan as
set forth herein. The Plan is an amendment and restatement of the UAL
Corporation Success Sharing Program – Profit Sharing Plan.

Plan Rules. “Plan Rules” means rules, procedures, policies or practices
established by the Company (or the Committee) with respect to the administration
of the Plan, which need not be reflected in a written instrument and may be
changed at any time without notice.

Plan Year. “Plan Year” means the 12-month period that corresponds to the
Company’s fiscal year.

Pre-Tax Profit. “Pre-Tax Profit” means the Company’s consolidated net income as
determined under U.S. generally accepted accounting principles, but excluding as
determined by the Committee: (i) consolidated federal, state and local income
tax expense (or credit); (ii) unusual, special, or non-recurring charges,
(iii) charges with respect to the grant, exercise or vesting of equity,
securities or options granted to employees of the Company or any Affiliate, and
(iv) expense associated with the profit sharing contributions.

Qualified Employee. “Qualified Employee” means a Domestic Employee of an
Employer who, in accordance with the Employer’s personnel policies, has
completed a year of service as of December 31 of the Award Year and satisfies
the eligibility requirements of Section II.A.

Retirement. “Retirement” means the Employee has retired in accordance with the
Employer’s employment policies and regulations.

Wages. “Wages” has the meaning provided in Section III.C.

Participation.

Eligibility. A Qualified Employee is entitled to receive payment of an Award for
an Award Year if he or she is employed through the end of the Award Year and
following the Award Year and through the payment date, except as follows:

 

  a.

All Qualified Employees are entitled to payment of an Award if their employment
is involuntarily terminated (including Furlough), other than for Cause, during
the Award Year or after the Award Year and prior to the payment date.

 

  b.

All Qualified Employees are entitled to payment of an Award if their termination
of employment during an Award Year or after the end of the Award Year and prior
to the payment date, is on account of death, Disability or Retirement.

 

  c.

All Qualified Employees are entitled to payment if their termination of
employment is voluntary and occurs after the end of the Award Year and prior to
the payment date.

 

UCH PSP

  4   January 1, 2011



--------------------------------------------------------------------------------

Employee Classifications. The classification by an Employer of an individual as
an employee of an Employer within the meaning of the Plan, or as a person who is
not an employee of an Employer or as being within a particular employee
classification will be conclusive for all purposes of this Plan. For purposes of
this Plan, a temporary reclassification or special assignment will be
disregarded for purposes of determining a Qualified Employee’s classification.
No reclassification of an individual as an employee of an Employer, whether by
judicial or administrative action or otherwise, will be effective to qualify the
individual as a Qualified Employee under this Plan except as the Company agrees,
and no reclassification will be given retroactive effect, except as the Company
agrees.

Profit Sharing Awards.

Bonus Pool. After the end of each Award Year, if the Company’s Pre-Tax Profit
for that year exceeds the Annual Plan Threshold of ten million dollars
($10,000,000), a Bonus Pool will be established in an aggregate amount equal to
fifteen percent (15%) of the Company’s Pre-Tax Profit for the specified Award
Year.

Allocation of Bonus Pool.

 

  1.

Determination of Each Participating Employee Group’s Share. Once the Bonus Pool
is determined for an Award Year, each Participating Employee Group is entitled
to a share of the Bonus Pool equal to the ratio of the total Wages of all
Qualified Employees in such Participating Employee Group to the total Wages of
all Qualified Employees of the Employers for the Award Year.

 

  2. Determination of Each Qualifying Employee’s Award. With respect to each
Qualified Employee in a Participating Employee Group, such Qualified Employee is
entitled to an Award equal to the portion of the Participating Employee Group’s
share of the Bonus Pool (determined in Section III.B.1 above) that is equal to
the ratio of his or her Wages to the total Wages of all Qualified Employees
within that Participating Employee Group for the Award Year. Notwithstanding the
foregoing provisions of this subsection 2, Awards from a Participating Employee
Group’s share of the Bonus Pool determined under Section III.B.1 shall be
allocated to Qualified Employees within such Participating Employee Group in
accordance with the terms of any collective bargaining agreement between the
applicable Employer and the applicable union representing that Participating
Employee Group.

Wages. Wages for a Plan Year will be determined as follows:

 

  1.

Compensation Included. “Wages” will only include compensation paid (or payable)
during a Plan Year to a Qualified Employee for the period he or she is a
Qualified Employee and shall include the items listed in Paragraph A-1 of
Appendix A. Wages will include compensation not paid as a result of an earnings

 

UCH PSP

  5   January 1, 2011



--------------------------------------------------------------------------------

 

reduction election made by the Qualified Employee under a Code Sec. 125
cafeteria plan or under any qualified cash or deferred arrangement under Code
Sec. 401(k).

 

  2. Exclusions. “Wages” will not include the items of compensation or other
payments listed in Paragraph A-2 of Appendix A.

 

  3. Reemployment. In the event a Qualified Employee terminates employment and
is reemployed by an Employer, such employee’s Wages will include amounts paid
during the applicable Plan Year, both prior to the termination and following
such reemployment.

 

  4. Determination of Wages. Subject to the provisions of Appendix A, the
Company’s Executive Vice President – Human Resources and Labor Relations will
determine, in his or her discretion (subject to a contrary requirement under any
applicable collective bargaining agreement determination under any applicable
collective bargaining agreement grievance procedure in the case of an employee
who is in the class or craft of employees covered by a collective bargaining
agreement), whether an item of compensation is included or excluded from the
definition of “Wages.”

Time of Payment. Award payments will be made following determination of the
Company’s Pre-Tax Profit for the fiscal year, but not later than March 15 or as
soon as administratively practicable thereafter. Notwithstanding the foregoing,
the Committee may, in its reasonable discretion, vary the time for making the
payments provided herein, provided such modification does not cause the payments
to become subject to the tax under Section 409A of the Code. Nothing herein
shall be construed to grant to any Qualified Employee who is entitled to payment
of an Award or to any person claiming under or through such Qualified Employee
the right to elect a modification of the time for receiving payments hereunder.

Payment Methods. Each Qualified Employee entitled to an Award will receive
payment of the Award in cash, subject to such employee’s right, if any, to elect
to defer receipt of a portion of such cash payment as may be permitted under any
Employer-sponsored 401(k) plan in which the Qualified Employee is eligible to
participate. Payment is subject to any applicable withholding taxes and other
amounts the Company reasonably determines it is obligated to withhold or deduct
pursuant to federal, state or local laws. Notwithstanding the foregoing:

The Committee shall have the right, in its reasonable discretion, to vary the
form of payment of Awards payable to Officers by payment in shares of the
Company’s common stock. In the event the Company reasonably anticipates that the
Company’s deduction with respect to a payment otherwise would be limited or
eliminated by application of Section 162(m) of the Code, the Committee may enter
into an agreement with an Officer to provide payment of an Award on a deferred
basis through a bookkeeping account, the value of which may be

 

UCH PSP

  6   January 1, 2011



--------------------------------------------------------------------------------

determined by reference to the Company’s common stock, provided such written
deferred payment arrangement complies with the requirements of Section 409A of
the Code, including the requirement that the payment be made either at the
earliest date at which the Company reasonably anticipates the payment of the
amount will not be limited or eliminated by application of Section 162(m) of the
Code or the calendar year in which the officer separates from service with the
Company and all affiliates.

 

  2. Payment of Awards for any employee group shall be made as a profit sharing
contribution to the applicable Employer-sponsored 401(k) plan if required under
the terms of the applicable collective bargaining agreement or, in the case of
the Management and Administrative Employee Group, if so determined by the
Company.

Mileage Plus, Inc. Notwithstanding the foregoing, Awards for Qualified Employees
who are in the class or craft of employees covered by the collective bargaining
agreement between the IAM 141 and Mileage Plus, Inc. are determined in
accordance with Appendix B.

Plan Administration.

Plan Administration. The Company or its delegate has the authority and
responsibility to manage and control the general administration of the Plan,
except as to matters expressly reserved in the Plan to the Committee.
Determinations, decisions and actions of the Company or, if applicable, the
Committee, in connection with the construction, interpretation, administration,
or application of the Plan will be final, conclusive, and binding upon any
person, including any employee of any Employer, any Qualified Employee and any
person claiming under or through the Qualified Employee. No employee of an
Employer, any member of the Board, any delegate of the Board, or any member of
the Committee will be liable for any determination, decision, or action made in
good faith with respect to the Plan or any Award made under the Plan.

Committee. The Committee has the sole authority and responsibility to administer
Awards payable to Officers.

Amendment or Termination.

Authority to Amend or Terminate Plan. The Plan may at any time be amended,
modified, suspended or terminated, as the Company in its sole discretion
determines. Such amendment, modification, or termination of the Plan will not
require any notice or the consent, ratification, or approval of any party,
including any Qualified Employee who is then eligible to participate in the
Plan.

Authority to Amend Awards. The Committee in its sole discretion may reduce or
eliminate an Award payable to any member of the Management and Administrative
Employee Group classified by the Company as a management employee. In addition,
the Company may reduce any Award other than an Award payable to an Officer,
prior to the payment of the Award, to the extent it deems necessary or
appropriate to comply with laws, including

 

UCH PSP

  7   January 1, 2011



--------------------------------------------------------------------------------

applicable securities laws, local laws outside the United States and the pooling
of interests requirements in connection with a merger, provided that nothing in
this Section V.B affects the rights of any employee to an Award required under
the terms of a collective bargaining agreement.

Miscellaneous.

No Contract of Employment, etc. Neither this Plan nor any award under the Plan
constitutes a contract of employment and participation in the Plan will not give
any employee the right to be retained in the service of the Company or any
Affiliate or to continue in any position or at any level of compensation.
Nothing contained in the Plan will prohibit or interfere with the Company’s or
an Affiliate’s right to assign projects, tasks and responsibilities to any
employee or to alter the nature of the Company’s or an Affiliate’s rights with
respect to the employee’s employment relationship, including the right to
terminate any employee at any time, with or without prior notice, and for any
reason within the constraints of existing law.

Governing Law. The validity, construction, interpretation, administration and
effect of the Plan and any rules, regulations and actions relating to the Plan
will be governed by and construed exclusively in accordance with the laws of the
United States and the State of Illinois, notwithstanding the conflicts of law
principles of any jurisdiction.

Conflict. Notwithstanding anything to the contrary in the Plan, the Plan Rules
or Plan administration, the Employer’s obligations to any employees covered by
collective bargaining agreements shall be governed by the applicable terms of
such agreements, and any conflict between the terms of the Plan, the Plan Rules
or Plan administration and the applicable collective bargaining agreements with
respect to such employees shall be resolved in favor of the Employer’s
obligations under the applicable collective bargaining agreements.

IN WITNESS WHEREOF, the Company has caused this amendment and restatement of the
Plan to be executed on its behalf, effective as of January 1, 2011.

 

UNITED CONTINENTAL HOLDINGS, INC.

/s/ Michael P. Bonds

    Michael P. Bonds

    Executive Vice President

    Human Resources and Labor Relations

 

UCH PSP

  8   January 1, 2011



--------------------------------------------------------------------------------

Exhibit 10.1

Appendix A

Wages

A-1. Inclusions. For purposes of Section III.C.1. the following items are
included in the definition of Wages:

 

  •  

base pay

 

  •  

overtime pay

 

  •  

holiday pay

 

  •  

longevity pay

 

  •  

sick pay

 

  •  

lead/purser/service director pay

 

  •  

high skill premium/longevity pay

 

  •  

language premium

 

  •  

international and night flying premium pay

 

  •  

pay for time taken as vacation

 

  •  

payment for accrued vacation not taken as vacation when paid on account of (i) a
leave or (ii) a termination of employment due to a reduction in force or for a
military leave

 

  •  

shift differential pay

 

  •  

back pay to the extent such pay is otherwise categorized as Wages related to the
applicable Plan Year (other than judicial or administrative awards of grievance
pay or back pay (including settlements thereof))

 

  •  

delayed activation pay

 

  •  

bypass pay

 

  •  

check pilot premium pay

 

  •  

double town salary expense

 

  •  

senior/junior manning pay

 

  •  

operational integrity pay

 

  •  

temporary reclass pay

 

  •  

Hawaiian override

A-2. Exclusions. For purposes of Section III.C.2. the following items are
excluded in the definition of Wages:

 

  •  

deferred compensation (other than pursuant to Code Sec. 125 or 401(k))

 

  •  

moving expense and similar allowances

 

  •  

performance incentive awards, profit sharing awards or sales incentive awards

 

  •  

expense reimbursements and per diems

 

  •  

severance, termination pay and related payments

 

  •  

payment for accrued vacation time not taken as vacation when paid on account of
termination of employment, other than on account of a reduction in force or for
a military leave

 

  •  

disability and workers compensation payments

 

  •  

duty-free commissions

 

  •  

recognition lump sums

 

UCH PSP

  Appendix A-1   January 1, 2011



--------------------------------------------------------------------------------

  •  

flight expense

 

  •  

retropay created by execution of a collective bargaining agreement, unless the
collective bargaining agreement requires inclusion

 

  •  

reimbursable cleaning

 

  •  

Employer contributions to employee benefit plans

 

  •  

solely for purposes of making an award payment under this Plan, judicial or
administrative awards for grievance pay or back pay (including settlements
thereof)

 

  •  

imputed income for employee or dependent life insurance coverage

 

  •  

imputed income from pass service charges

 

  •  

taxable travel

 

  •  

imputed income from domestic partner benefits

 

  •  

cash payments made pursuant to any agreement, program, arrangement or plan
designed to compensate an employee for amounts that may not be credited or
allocated to the employee under a qualified retirement plan due to limitations
imposed by tax laws

 

  •  

taxable fringe benefits, including taxable reimbursement of insurance premiums

 

  •  

expatriate allowances

 

  •  

hiring bonuses or other special payments relating to the initiation of
employment

 

  •  

amounts realized with respect to restricted stock, non-qualified stock options
or stock appreciation rights

 

  •  

lost luggage advance

 

  •  

interest payments

 

  •  

taxable distributions of the Company’s common stock or notes (including cash in
lieu of such stock or notes) made in connection with UAL Corporation’s confirmed
plan of reorganization under Chapter 11 of the U.S. Bankruptcy Code

 

  •  

payments made to employees domiciled outside of the United States that are in
lieu of Employer contributions to a retirement plan

 

  •  

any amount counted as wages under this Plan or any other profit sharing plan for
a prior Award Year.

A-3. Special Crediting Rule. For purposes of allocating Wages earned by a
Qualified Employee for services rendered during a Plan Year but received
following termination of employment, such Wages will be treated as received on
the Qualified Employee’s last day of employment with the Employer.

 

UCH PSP

  Appendix A-2   January 1, 2011



--------------------------------------------------------------------------------

September 3, 2003

Appendix B

Special Award Provisions

B-1 Purpose and Application. The purpose of this Appendix B to the United
Continental Holdings, Inc. Profit Sharing Plan is to modify and supplement the
provisions of the Plan as they relate to Qualified Employees who are in the
class or craft of employees covered by the collective bargaining agreement
between the IAM 141 and Mileage Plus, Inc.

B-2 Annual Plan Threshold. For purposes of this Appendix B, the Annual Plan
Threshold means 10% of the Company’s Net UAL Revenue for the specified Award
Year, where “Net UAL Revenue” means the Company’s consolidated Operating
Revenues less “Regional affiliates” expense, both as determined under U.S.
generally accepted accounting principles and reported in regulatory filings.

B-3 Bonus Pool. For purposes of this Appendix B, after the end of each Award
Year, to the extent that the Company’s Pre-Tax Profit exceeds the specified
Annual Plan Threshold under Section B-2 for that Year, a separate Bonus Pool
will be established in an aggregate amount equal to fifteen percent (15%) of the
Company’s Pre-Tax Profit that is in excess of the Annual Plan Threshold for that
Award Year, but not in excess of an amount equal to eight percent (8%) of the
aggregate Wages (as defined in Appendix A) of all Qualified Employees eligible
to receive payment of an Award for such Award Year under this Appendix B. The
IAM Mileage Plus Employee Group will be allocated 0.078625% of the separate
Bonus Pool, and the Qualified Employees in the IAM Mileage Plus Employee Group
will receive an allocation of the separate Bonus Pool as determined by the IAM
141.

 

UCH PSP

  Appendix B-1   January 1, 2011